Citation Nr: 1545692	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  08-37 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from July 1953 to July 1956. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied service connection for prostate cancer, a kidney disorder and a back disorder.  Service connection for the kidney and back disabilities was granted by way of a May 2014 rating decision, thus the only issue remaining on appeal is that of entitlement to service connection for prostate cancer.

The Veteran provided testimony before the undersigned at a Board videoconference hearing in April 2011.  A transcript of this hearing is included in the record before the Board. 

In May 2011, the Board issued a decision on the claims under appeal, which the Veteran appealed to the Court of Appeals for Veterans Claims (Court).  In January 2013, the Court issued a Memorandum Decision vacating the Board's May 2011 decision and remanding the issues for action in accordance with the Court's decision.  The Board remanded this matter in June 2013 for additional development in accordance with the Court's decision.

The Board recognizes that the Veteran's representative submitted a statement in February 2015 attempting to withdraw as the Veteran's representative.  Such a unilateral withdraw, without any indication by the Veteran that he wishes to revoke representation, is invalid under 38 C.F.R. § 20.608.  As such, the attorney representative listed above remains the representative of record for the Veteran.

The record before the Board consists of the Veteran's electronic files within Virtual VA and the Veterans Benefits Management System.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a) (2) (West 2014). 

The appeal is remanded to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

As noted in the Board's prior remand, the Veteran's service treatment records are unavailable and, therefore, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection.  Rather, it increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

In April 2011, the Veteran provided sworn testimony indicating a belief that the symptoms of prostate cancer started in service.  The Board's 2013 remand required the RO to afford the Veteran a VA examination and to obtain an opinion as to whether the Veteran's prostate cancer is at least as likely as not (50 percent likelihood or greater) causally or etiologically related to any period of active duty as opposed to its being more likely due to some other factor or factors.  The Board indicated no reason to call into question the Veteran's competence or credibility, thus, while the evidence is minimal, the Board found that an examination was warranted in order to obtain an opinion taking into consideration the Veteran's lay testimony.  

In August 2013, a VA examiner confirmed the Veteran's prior history of prostate cancer, now in remission.  As to its etiology, the examiner stated that it is less likely as not that the Veteran's prostate cancer was incurred in service.  The rationale for this opinion, in its entirety, was that the Veteran was not deployed to Vietnam or Korea and was stationed in South Carolina where Agent Orange was not used.  The examiner ignored the Veteran's competent and credible lay testimony from the April 2011 hearing, as well as the Board's direction to consider such evidence.  An examiner is not free to ignore competent lay statements.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (finding a medical examination inadequate where the examiner "impermissibly ignored the appellant's lay assertions that he had sustained a back injury during service").  Further, the opinion is not in compliance with the Board's prior remand directives.  Accordingly, while additional delay is unfortunate, a remand is mandatory.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should obtain an addendum opinion from the August 2013 VA examiner, which takes into consideration the Veteran's report of symptoms of prostate cancer initially manifesting during service.  The examiner must take into account the Veteran's lay statements made both in the record, to include at the April 2011 Board hearing, as well as any statements made at the time of examination, especially as relate to the initial onset of symptoms of the claimed disabilities.  If additional conversation with or examination of the Veteran is necessary, such should take place.  

With consideration of the Veteran's competent and credible lay statements, the examiner should express an opinion as to whether the Veteran's prostate cancer is at least as likely as not (50 percent likelihood or greater) causally or etiologically related to any period of active duty as opposed to its being more likely due to some other factor or factors.  

(The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important that each disability be viewed in relation to its history (38 C.F.R. § 4.1 (2015)), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner for review.  If an opinion cannot be made without resort to mere speculation, this must also be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  Should a new examination be deemed necessary, the Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2015).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims file and must reflect that it was sent to his last known address of record.  If he fails to report, the claims file must indicate whether the notification letter was returned as undeliverable. 

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter  the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




